DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 is indefinite because the limitation “The electronic circuit of claim 12,” on line 1.  Since there is no Claim 12.  Therefore, it is unclear what is being claimed here.
Claim 14 is rejected due to its dependency on the base claim 13.
Claim 21 is indefinite because the limitation “wherein the mixer circuit of the phase locked loop receives, at the first mixer input, a signal having a first frequency, a frequency that is double the first frequency, and a DC component that is proportional to a DC component received at the mixer circuit from the multiplier circuit.” (emphasis added) is unclear.  For example, it is not clear how the first mixer input receives several signals such as a signal having a first frequency, a frequency that is double the first frequency, and a DC component that is proportional to a DC component received at the mixer circuit from the multiplier circuit.  It appears that the first mixer input only receives an output signal 23-8 from the multiplier 23-1, as depicted in Fig. 24A of the present application.  Clarification and/or correction is required.
Claim 22 is indefinite because the limitation “wherein the mixer circuit receives, at the second mixer input, a signal that excludes all components of the signal that is received at the first mixer input except for a DC component of the signal that is received at the first mixer input of the mixer circuit.” (emphasis added) is unclear.  For example, it is not clear what the signal that is received at the first mixer input is.  Therefore, the claim is indefinite.  Clarification and/or correction is required.
Claim 23 is indefinite because the limitation “wherein the VCO provides the second mixer input with a progressively reduced DC component derived from the output of the multiplier circuit until the reduced DC component is reduced to zero and the VCO locks, wherein, when locked, the VCO generates a tone that is in phase quadrature with a tone applied to the first mixer input from the output of the multiplier circuit” (emphasis added) is unclear.  For example, it is not clear how the VCO can perform the above recited functions.  Since, one of ordinary skill in the art would infer that the function of the VCO is producing an output signal whose frequency and amplitude that varies with the voltage amplitude of an input signal.  Therefore, the above recited functions are not supported by the recited VCO.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banu et al. (US 8,611,959; hereinafter referred to as Banu) in view of JP 2002057577A (Hitachi Int Electric Inc; hereinafter referred to as Hitachi).
With regard to Claim 1, Banu discloses in Fig. 16(a) an electronic circuit for processing two input signals including a first input signal and a second input signal, the electronic circuit comprising a multiplier circuit (180) with a first input for receiving the first input signal, and a second input for receiving the second input signal, and an output, the multiplier circuit for performing a multiplier function to produce an output signal at the output of the multiplier circuit, the multiplier function involving multiplying the first and second input signals together; and a phase setting circuit (aka a controlled phase generating circuit for controlling and generating a desired phase of output signal to the corresponding circuit(s), note that the phase setting circuit may be constituted by a variety of controlled phase generating circuit that includes the phase locked loop circuit as well.  Thus, Fig. 16(a) of Banu is shown to teach all of the features of the claim with the exception of a phase setting circuit instead of a phase locked loop circuit as recited in the claim.  However, Hitachi discloses in Fig. 1 a phase locked loop circuit comprising a mixer circuit (4) having a first mixer input, a second mixer input, and an output, the first mixer input electrically connected to the output of the multiplier circuit (2); a loop filter (5-7) having an output and an input electrically connected to the output of the mixer circuit; and a voltage controlled oscillator circuit (8) having an input electrically connected to the output of the loop filter and with an output electrically feeding back to the second mixer input of the mixer circuit (4).  Since Banu and Hitachi are in the same field of endeavor regarding the controlled amplitude phase generating circuit, the purpose disclosed by Hitachi would have been recognized in the pertinent art of Banu.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace the phase setting circuit in the electronic circuit of Banu with the phase locked loop circuit as taught by Hitachi for the advantage of reducing the noise of the controlled phase output signal.  By using the phase locked loop circuit taught by Hitachi for high speed transmission or the like in which the phase noise characteristics of an oscillator are directly deteriorated, high speed transmission can be achieved.
With regard to claims 2-4 and 16, the above discussed electronic circuit of the present invention is rendered obvious by the cited references except for not disclosing a specific type of the mixer circuit.  However, the Gilbert mixer circuit or Gilbert multiplier circuit is a form of RF mixer circuit that is widely used in integrated circuits, the Gilbert mixer circuit or Gilbert multiplier circuit is a form of double balanced mixer circuit that is able to exploit the symmetrical topology to remove the unwanted RF & LO output signals from the IF by cancellation. The Gilbert mixer/multiplier circuit is able to provide excellent performance although it does require a larger number of components than many other forms of mixer circuit, of which fact official notice is taken by the examiner.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize that well known Gilbert mixer/multiplier circuit in place of the mixer of Hitachi for the advantage of providing a high performance mixer.  As performance of adjacent components within an integrated circuit is likely to be well matched, the circuit will be well balanced and suppression of the unwanted signal components will be high.  Thus, the terms “wherein the mixer circuit is a differential mixer circuit, wherein the mixer circuit is a balanced differential mixer circuit, wherein the mixer circuit comprises a Gilbert mixer circuit”, as recited in Claims 2-4, are also rendered obvious by the references.  Furthermore, the recitation such as “wherein the first mixer input of the mixer is a differential input having a first input line and a second input line and wherein the output of the VCO circuit is a differential output with a first output line electrically connected to the first input line of the first mixer input of the mixer and a second output line electrically connected to the second input line of the first mixer input of the mixer”, as recited in Claim 16, is also rendered obvious by the references.
With regard to claims 5 and 6, the above discussed electronic circuit of the present invention is rendered obvious by the cited references except for not disclosing a specific type of the multiplier circuit.  However, the Gilbert mixer circuit or Gilbert multiplier circuit is a form of RF mixer circuit that is widely used in integrated circuits, the Gilbert mixer circuit or Gilbert multiplier circuit is a form of double balanced mixer circuit that is able to exploit the symmetrical topology to remove the unwanted RF & LO output signals from the IF by cancellation. The Gilbert mixer/multiplier circuit is able to provide excellent performance although it does require a larger number of components than many other forms of mixer circuit, of which fact official notice is taken by the examiner.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize that well known Gilbert mixer/multiplier circuit in place of the mixer of Hitachi for the advantage of providing a high performance mixer.  As performance of adjacent components within an integrated circuit is likely to be well matched, the circuit will be well balanced and suppression of the unwanted signal components will be high.  Thus, the terms “wherein the multiplier circuit is a differential multiplier circuit, wherein the multiplier circuit is a double balanced differential multiplier circuit”, as recited in the claims, are also rendered obvious by the references.
With regard to Claim 15, the above discussed electronic circuit of the present invention is rendered obvious by the cited references except for not disclosing, “wherein the PLL circuit further comprises a buffer circuit electrically connecting the output of the VCO circuit to the second mixer input of the mixer circuit”.  However, it is notoriously well known in the art that a buffer circuit is for isolating one electrical circuit from another while buffering the input signal to the output, i.e., to isolate a preceding circuit from the effects of a following circuit while providing the output signal based on the input signal, of which fact official notice is taken by the examiner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the buffer circuit in the PLL circuit of the cited references by connecting the buffer between the output of the VCO circuit and the second mixer input of the mixer circuit for the advantages of being able to isolate the mixer from loading the output of the VCO circuit and to prevent the operation of the PLL from affecting other devices which are connected to the output clock line of the VCO.
With regard to Claim 17, the above discussed electronic circuit of the present invention is rendered obvious by the cited references except for not disclosing, “wherein the multiplier circuit and the PLL circuit are fabricated together on a single integrated circuit chip”.  However, it is notoriously well known in the art that a variety of circuits can be fabricated together on a single integrated circuit chip, thus the multiplier circuit and the PLL circuit of the cited references can be fabricated together on a single integrated circuit chip as well.  It is highly desirable to integrate the multiplier circuit with the PLL circuit and the other components of the electronic circuit onto a single integrated circuit from a cost perspective.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fabricate the multiplier circuit and the PLL circuit of the cited references on a single integrated circuit chip circuit for the advantage of being able to reduce space and allow more room to add more chips on the circuit.
With regard to Claim 18, the recitation such as “wherein the first input signal is at a first frequency, wherein the second input signal as at the first frequency, and wherein the output of the multiplier circuit comprises a component at the first frequency and a component at a frequency that is double the first frequency” is rendered obvious by Banu.  Note that the multiplier circuit 18a in Fig. 16(a) of Badu can provide an output signal that comprises a component at the first frequency and a component at a frequency that is double the first frequency, when the first input signal is at a first frequency and the second input signal as at the first frequency.
With regard to Claim 19, the recitation such as “wherein the loop filter is configured to cause the voltage-controlled oscillator to receive only a DC component of the output of the mixer circuit” is rendered obvious by Hitachi by using the Loop Filter 5-7 in Fig. 1.
With regard to Claim 20, the recitation such as “wherein the first input signal is at a first frequency, wherein the second input signal as at the first frequency, and wherein the output of the multiplier circuit comprises a DC component, component at the first frequency, and a component at a frequency that is double the first frequency” is rendered obvious by Banu.  Note that the multiplier circuit 18a in Fig. 16(a) of Badu can provide an output signal that comprises a DC component, component at the first frequency, and a component at a frequency that is double the first frequency, when the first input signal is at a first frequency and the second input signal as at the first frequency.

Response to Applicant’s Remarks
In response to Applicants' arguments regarding to the prior rejections to claim Claims 1-6 and 12-17, which is rejected under 35 U.S.C. 103 as being unpatentable over Banu in view of Hitachi.
CLAIM 1:
First, Applicants’ argument stating that “The ordinary artisan would also have observed that Banu’s multiplier 18a outputs a signal that is the product of two time-varying signals. It would have been obvious to the ordinary artisan that this product would not result in a single desired frequency. Therefore, it would have been obvious to the ordinary artisan that a PLL such as Hitachi’s, which expects a single-frequency signal, would not function as intended”, as recited in claim 1, is not persuasive.  
Note that the ordinary artisan would also have observed that the multiplier circuit 18a in Fig. 16(a) of Badu can provide an output signal that signal that is double the first frequency, when the first input signal is at a first frequency and the second input signal as at the first frequency so that the output signal of Banu’s multiplier 18a is a single desired frequency.  Therefore, this argument is not persuasive.
Second, Applicants’ argument stating that “The examiner has proposed that it would have been obvious to replace Banu’s A/P-Setting circuit (“A/P”) in FIG. 16a with Hitachi’s PLL to reduce noise in the phase output signal so that high-speed transmission could be carried out. The prior art, viewed as a whole, discloses that it would have been obvious to replace a dividing circuit with a quieter multiplier circuit to reduce noise from the dividing circuit.  The ordinary artisan would thus have appreciated that the advantages that the examiner identifies as making the modification obvious, i.e., noise reduction to permit high-speed transmission, would result from replacing a dividing circuit with a multiplier circuit. Banu’s A/P-Setting circuit is not a dividing circuit. Thus, the ordinary artisan would have had no reason to believe that replacing Banu’s A/P-Setting circuit with a PLL from Hitachi would have the technical effects of both reducing noise and promoting high-speed transmission”, as recited in claim 1, is not persuasive.  
The Office Action mailed on 01/24/2022 stated that the phase locked loop in Fig. 1 of Hitachi would have been obvious to replace Banu’s A/P-Setting circuit (“A/P”) in FIG. 16a for reducing noise in the phase output signal so that high-speed transmission could be carried out.  For example, Fig. 1 of Hitachi clearly show that the phase locked loop couple to the output of the multiplier and the A/P-Setting circuit of Banu is also couple to the output of the multiplier in the same manner and both circuits are the controlled amplitude phase generating circuit.  In other words, it does not matter whether the Banu’s A/P-Setting circuit (“A/P”) is a dividing circuit or not, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace the phase setting circuit in the electronic circuit of Banu with the phase locked loop circuit as taught by Hitachi for the advantage of reducing the noise of the controlled phase output signal.  
Third, Applicants’ argument stating that “The examiner has proposed that it would have been obvious to replace Banu’s A/P-Setting circuit in his FIG. 16a of Hitachi with Hitachi’s PLL to reduce noise in the phase-output signal so that high-speed transmission could be carried out.  An ordinary artisan would have believed that Banu’s A/P-Setting circuit and a PLL carry out different technical functions. The ordinary artisan would have learned from the prior art that Banu’s A/P-Setting circuit is a circuit that sets an amplitude and phase to some value.  The ordinary artisan would have realized that this is technically different from a PLL, which follows the phase of some reference signal, tracking it as it changes”, as recited in claim 1, is not persuasive.  It is notoriously well known in the art that a PLL circuit is a circuit that sets an amplitude and phase to some value. For example, the VCO 8 of the PLL in Fig. 1 of Hitachi can set an amplitude and phase of the output signal.  Therefore, the above argument is not persuasive.
Fourth, Applicants’ argument stating that “Claim 1 requires that the VCO have “an input electrically connected to the output of the loop filter” and that the loop filter have “an input electrically connected to the output of the mixer circuit. In FIG. 1, Hitachi shows a phase-locked loop having a mixer 4 and a filter 5. Only filter 5 has “an input electrically connected to the output of’ mixer 4. Therefore, filter 5 is only plausible candidate for “loop filter” in Hitachi. FIG. 1 also shows a VCO 8.  However, the VCO 8 has its input connected to a phase comparator 6. Accordingly, the limitation of a VCO with its input “connected to the output of the loop filter” is not met because VCO 8 does not have its input connected to filter 5”, as recited in claim 1, is not persuasive.
The Office Action mailed on 01/24/2022 stated that “Hitachi discloses in Fig. 1 a phase locked loop circuit comprising a mixer circuit (4) having a first mixer input, a second mixer input, and an output, the first mixer input electrically connected to the output of the multiplier circuit (2); a loop filter (5-7) having an output and an input electrically connected to the output of the mixer circuit; and a voltage controlled oscillator circuit (8) having an input electrically connected to the output of the loop filter and with an output electrically feeding back to the second mixer input of the mixer circuit (4)”.  Thus, the VCO 8 does have its input connected to filter 5-7 and the loop filter (5-7) having an input electrically connected to the output of the mixer circuit as recited in the claim.  Therefore, the above argument is not persuasive.


CLAIM 2:
First, Applicants’ argument stating that “Claim 2 requires limitations on the “mixer circuit” and not the “multiplier circuit” The “mixer circuit” is different from the “multiplier circuit.” In particular, according to the claim, the “mixer circuit” is a constituent of the PLL and the “multiplier circuit” is what provide an input to the “first mixer input”. Based on the rejection of claims 5-6, the ordinary artisan would not have modified the prior art “mixer circuit.” Instead, the ordinary artisan would have modified the prior art “multiplier circuit” and left the prior art “mixer circuit” alone” is not persuasive.  
The Office Action mailed on 01/24/2022 stated that “With regard to claims 2-4 and 16, the above discussed electronic circuit of the present invention is rendered obvious by the cited references except for not disclosing a specific type of the mixer circuit.  However, the Gilbert mixer circuit or Gilbert multiplier circuit is a form of RF mixer circuit that is widely used in integrated circuits, the Gilbert mixer circuit or Gilbert multiplier circuit is a form of double balanced mixer circuit that is able to exploit the symmetrical topology to remove the unwanted RF & LO output signals from the IF by cancellation. The Gilbert mixer/multiplier circuit is able to provide excellent performance although it does require a larger number of components than many other forms of mixer circuit, of which fact official notice is taken by the examiner” (emphasis added).  In other word, the mixer is clearly indicated in the rejecting.  Furthermore, Applicants’ argument stating that “Based on the rejection of claims 5-6, the ordinary artisan would not have modified the prior art “mixer circuit.” Instead, the ordinary artisan would have modified the prior art “multiplier circuit” and left the prior art “mixer circuit” alone” is not persuasive.  Since Claims 5-6 and Claim 2 are unrelated dependent Claims.  Therefore, the above argument is not persuasive.
Second, Applicants’ argument stating that “The examiner has not explained how the ordinary artisan would have determined precisely what it means for a mixer to be a “high-performance mixer.” Accordingly, the alleged obviousness of replacing the prior art “mixer circuit” with a Gilbert circuit to yield a high-performance mixer is a conclusory statement that lacks “articulated reasoning with some rational underpinning for support.” is not persuasive.  Since, any one skill in the art would clearly understand that the Gilbert mixer/multiplier circuit is able to provide excellent performance although it does require a larger number of components than many other forms of mixer circuit, (as disclosed below).

    PNG
    media_image1.png
    1018
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1356
    653
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    159
    656
    media_image3.png
    Greyscale

Third, Applicants’ argument stating that “the examiner has not explained what the ordinary artisan would have used as an objective technical measurement that would provide a metric for “well matched.” Moreover, the ordinary artisan would have had no reason to think that the components in the prior art are not lumped circuit components rather than being on an integrated circuit.  Accordingly, the assertion that it would have been obvious that replacing the prior art “mixer circuit” with a Gilbert circuit would yield well-matched components on an integrated circuit is a conclusory statement that lacks “articulated reasoning with some rational underpinning for support.” is not persuasive.  Since, the prior art “mixer circuit” and Gilbert circuit are the “mixer circuit”, thus it would have been obvious that replacing the prior art “mixer circuit” with the mixer circuit of Gilbert.  Furthermore, any one skill in the art would clearly understand that the mixer circuit of Gilbert can be implemented on the integrated circuit as well.  Therefore, the above argument is not persuasive.
Fourth, Applicants’ argument stating that “The examiner has not explained what the ordinary artisan would have used as an objective technical measurement that would provide a basis for distinguishing “unwanted” frequency from “wanted” frequency. Moreover, the only “mixer circuit” that is part of a PLL is one that receives an input with a single frequency, “B.” Therefore, it would have been obvious to the ordinary artisan that there would have been no “unwanted frequency” to remove. Accordingly, the assertion that it would have been obvious to replace the prior art “mixer circuit” with a Gilbert circuit to remove unwanted frequencies is a conclusory statement that lacks “articulated reasoning with some rational underpinning for support.” is not persuasive.  Since, any one skill in the art would clearly understand that the PLL would generate unwanted signal such as noises so it would have been obvious to implement the Gilbert Mixer circuit for reducing the unwanted noises.  Furthermore, the base Claim 1 recites that the mixer circuit having the first input signal and the second input signal so that the argument is not persuasive.
CLAIMS 3 and 4 are not patentable. See the above discussion.
CLAIM 5: Applicants’ arguments are not persuasive.  See the above discussion with regard to Claim 2.
CLAIM 6 is not patentable. See the above discussion with regard to Claim 5.
CLAIMS 13 and 14: 
Applicant's arguments with respect to Claims 13 and 14 have been considered but are moot in view of the newly amended Claims 13 and 14.
CLAIM 15: 
Applicants’ argument stating that “It allegedly would have been obvious to modify the prior art to have a “a buffer circuit electrically connecting the output of the VCO circuit to the second mixer input of the mixer circuit” to isolate the mixer from loading the output of the VCO to prevent PLL operation from affecting other devices connected to the VCO output clock line.  However, the ordinary artisan would not have observed the obvious presence of a VCO output clock line in the prior art” is not persuasive.  Applicant has not provided the reason why the ordinary artisan would not have observed the obvious presence of a VCO output clock line in the prior art.  Since, it would have been obvious to modify the prior art to have a “a buffer circuit electrically connecting the output of the VCO circuit to the second mixer input of the mixer circuit” to isolate the mixer from loading the output of the VCO to prevent PLL operation from affecting other devices connected to the VCO output clock line.  Therefore, the above argument is not persuasive.
CLAIM 16: Claim 16 has been discussed above in connection with regard to Claim 2.
Therefore, the rejection of record is still believed to be proper and is therefore maintained as set forth above (See sections 5-8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        June 18, 2022